 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

=~—e = ee we ewe eee ee we ee we rw ee eh Ew El Ee ee ee ee Ee x
ALAIN MARCHAND, :
Plaintiff, :

-against-

: 19 Civ. 4433 (GBD)

MOMO INC. et al., :
Defendants. :

ee ee ee ee ee ee ee en eee ee ee ee ee eee XK

GEORGE B. DANIELS, United States District Judge:

The April 29, 2020 conference is adjourned to August 5, 2020 at 10:00 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020
Poags 8 Doni

CEPR B. DANIELS
ed States District Judge

 

 
